Citation Nr: 1110665	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  10-12 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right hip disorder.

2.  Entitlement to service connection for a right hip disorder. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active duty service from July 1957 to June 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied reopening service connection for a right hip disability due to lack of new and material evidence.  The Veteran testified at a video conference hearing before the Board in July 2010 before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The issue of service connection for a right knee disability has been raised by the record in a September 2009 statement from the Veteran and during the hearing before the Board in July 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of service connection for a right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2007 RO rating decision denied reopening of service connection for a right hip disorder; the Veteran did not file a timely notice of disagreement regarding that decision.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for a right hip disorder has been received since the September 2007 rating decision.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision denying service connection for a right hip disorder became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the September 2007 denial of service connection for a right hip disorder; therefore, the claim for service connection for a right hip disorder is reopened.  38 U.S.C.A. §§ 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated June 2009 and July 2009 the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The VCAA letter to the Veteran was provided in June 2009 prior to the initial unfavorable decision in July 2009.

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The decision to grant reopening makes the issue of whether notice in compliance with Kent was provided moot, and the Board will not discuss it.

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

With regard to the claim to reopen service connection, the Board decision to grant reopening makes the question of assistance moot on the reopening issue.  With regard to the reopened claim for service connection (on the merits), that issue is being remanded for further assistance that includes a VA examination and medical nexus opinion. 

Reopening Service Connection for Right Hip Disorder

The Veteran's claim to reopen involves an underlying claim of service connection for a right hip disability.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim for service connection for a right hip disability was originally denied in September 2004.  A subsequent rating decision denied reopening in September 2007.  The Veteran was informed of the decision in a September 2007 notification letter.  Because the Veteran did not file a notice of disagreement regarding the decision within one year from the date of the notification of the rating decision to appeal the denial of the claim, the September 2007 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be 
both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.

The RO denied the Veteran's claim for service connection for a right hip disability in the prior final September 2007 decision because the record did not show that the Veteran had a right hip injury or disability during service or that any current right hip disability was related to service.  

A request to reopen service connection for a right hip disability was received in May 2009.  The RO determined new and material evidence had not been submitted and denied reopening of service connection for a right hip disability.  The present appeal ensued.  

The Veteran has submitted new evidence regarding his right hip disability.  He has submitted multiple statements from fellow Marines who witnessed him fall during service.  The Veteran has also testified as to intermittent pain in the hip since service.  Additionally, a June 2007 VA treatment record shows a current assessment of osteoarthritis of the right hip.  

This evidence was not previously submitted to agency decision makers.  When considered together, it relates to the unestablished facts of in-service right hip injury (including chronic symptoms of injury in service) and nexus to service (by showing of continuity of post-service symptomatology) that are necessary to substantiate the claim for service connection for right hip disorder.  The additional evidence is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Because the additional evidence tends to show an in-service right hip injury and a current disability with an indication that the Veteran's disorder may have been related to service (by chronic symptoms in service and continuity of symptomatology after service), the additional evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For these reasons, the Board finds that the additional evidence received since the prior final September 2007 rating decision is new and material, and the claim of service connection for a right hip disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been received, the appeal to reopen service connection for a right hip disorder is granted.


REMAND

As the Board has reopened the Veteran's claim of service connection for his right hip, the Board must then address the issue of service connection for the right hip on the merits.  When considering the evidence on the merits, the Board finds that further development is necessary before a final decision can be made.  

The Board finds the lay evidence to be credible regarding the Veteran's fall during service.  Therefore, the Board accepts as fact that during basic training in 1957 the Veteran fell while running and experienced pain in his hip.  The Board also notes the Veteran's current diagnosis of osteoarthritis of the right hip.  The Board acknowledges the Veteran's claim that he has experienced intermittent pain in the right hip since service; however, the Board notes some inconsistencies in the record regarding the Veteran's testimony, including the fact that he claims his private treatment records include typos in October 1990 and January 1994 when they address his left hip.  He claims these should be read as addressing his right hip instead.  

A medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c) (4).  

The Board finds that the evidence of record meets the criteria to require an examination.  The Veteran has a currently diagnosed disability, there is evidence of an in-service injury of the right hip and symptoms of right hip disorder in service, and there is some evidence of claims of intermittent pain in the right hip since that event (evidence of continuity of symptomatology since service).  

Accordingly, the reopened issue of service connection for a right hip disability is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the nature and etiology of any right hip disability.  The relevant documents in the claims file should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should list all current right hip disabilities and clearly address the following:

As to any current right hip disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's right hip disability had its onset during service or is causally or etiologically related to service.  Specifically, the examiner should indicate whether the current disability is related to the Veteran's 1957 fall during training.  A complete rationale should be given for any opinion provided.

2.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection is warranted for a right hip disability.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


